DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/779,179 filed 01/31/2020 and Amendment filed with RCE 03/12/2022.
Claims 1-4, 6-15, 17-20 remain pending in the Application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2022 has been entered.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2, 11-13, drawn to a method, a computer program product, an apparatus, comprising steps of: providing to foundry an original integrated circuit layout conforming to a set of design rules; obtaining, by the organization, a modified IC layout using process simulation to reflect retargeting code to comply with a particular manufacturing process of the foundry; fitting a polygon to the process simulation contours; comparing the fitted simulated shapes and the original design shape; determining if fitted , classified in G06F30/398.
II. Claims 3-4, 6-10, 14-15, 17-20, drawn to a method and apparatus comprising steps: using an original design shape in a layout to be simulated to form process simulation contours; fitting a polygon to the process simulation contours; comparing the fitted simulated shapes and the original design shape; determining if fitted simulated shape violates the set of design rules; wherein the fitting step comprises generating a concave hull that characterizes the process simulation contours, fitting a plurality of ,rectangles to concave hull and merging the plurality of rectangles to form the polygon, classified in G06F30/392.
The inventions are independent or distinct, each from the other because:
This application contains claims directed to the following patentably distinct species Group I (1-2, 11-13); Group II (3-4, 6-10, 14-15, 17-20). The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, such as: providing to foundry an original integrated circuit layout conforming to a set of design rules; obtaining, by the organization, a modified IC layout using process simulation to reflect retargeting code to comply with a particular manufacturing process of the foundry (Group I); and wherein the fitting step comprises generating a concave hull that characterizes the process simulation contours, fitting a plurality of ,rectangles to concave hull and merging the plurality of rectangles to form the polygon (Group II illustrated by Figures 2, 3). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) the inventions have acquired a separate status in the art in view of their different classification
b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter
c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to James P. Janniello (Registration No. 54,197) on 03/24/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
03/25/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851